Order affirmed, with $10 costs and disbursements, upon the opinion of Gilbert, J., delivered at Special Term. All concur; Larkin, J., not voting. (The order denies plaintiff’s motion for judgment on the pleadings, and dismisses the causes of action in the complaint numbered one to five, inclusive, in an action for a declaratory judgment determining that the town of Greece is without power to restrict plaintiff from using its lands for cemetery purposes.) Present — Taylor, P. J., Larkin, Love, Vaughan and Kimball, JJ. [191 Mise. 241.]